DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.  The broadest reasonable interpretation of a claim drawn to a tangible computer readable device (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). 
In this case, claim 15 is directed to "tangible computer-readable device" which is non-statutory subject matter as it covers both transitory and non-transitory embodiments.  While applicant’s specification lists “some embodiments” of a “non-transitory, tangible apparatus” (see paragraph 57), the specification does not define or limit “tangible” as being only non-transitory embodiments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While claim 8 recites “a media device” in line 5, it is unclear if this is meant to reference the “media device” of line 1 or a different device.
While claim 8 recites “a buffer” in line 9, it is unclear if this is meant to reference the “buffer” of line 3 or a different buffer.
While claim 8 recites “video” in line 5, it is unclear if this is meant to reference the “video” of line 1 or a different video.

While claim 15 recites “video” in line 5, it is unclear if this is meant to reference the “video” of line 3 or a different video.
While claim 15 recites “audio” in line 6, it is unclear if this is meant to reference the “audio” of line 3 or a different audio.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al. (Lau) (US 2019/0149874 A1) in view of Urzaiz et al (Urzaiz) (US 2005/0021830 A1).
As to claim 1, Lau discloses a method (Fig. 4, 7) comprising:
determining that video of a first quality is being received at a media device configured to synchronize the video of the first quality with corresponding audio (paragraph 42-45), wherein the audio is transmit to and output by one or more wireless speakers wirelessly coupled to the media device (paragraph 35, 98);
determining that a buffer of the media device is not large enough to buffer the video of the first quality long enough to synchronize an output of the video of the first quality with the output of the audio by the one or more wireless speakers (system 
While Lau discloses in response to determining that a buffer of the media device is not large enough to buffer the video of the first quality, modifying the audio content to synchronize the video of the second quality with the output of the audio by the one or more wireless speakers (compressed audio to reduce delay and buffering times; paragraph 42-43, 53), they fail to specifically disclose identifying a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, requesting the video at the identified second quality and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio.
In an analogous art, Urzaiz discloses a system for streaming media content (Fig. 3; paragraph 70) which will determine that a buffer of the media device is not large enough to buffer the video of the first quality (video buffer overflow due to delays in the rate the video buffer is emptied; paragraph 43, 45, 99-103), identify a second quality of the video that the buffer can hold long enough to prevent buffer overflows (paragraph 43, 45, 99-103), wherein the second quality of the video is lower than the first quality of the video (poorer quality video requiring a lower data rate and less buffering; paragraph 103), requesting the video at the identified second quality (feedback indicating rate the buffer can handle; paragraph 100-104) and outputting, by the media device, the video at the second quality and the corresponding audio (paragraph 83, 110, 138) so as to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau’s system to included identifying a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, requesting the video at the identified second quality and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio, as taught in combination with Urzaiz, for the typical benefit of optimizing transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver.

As to claim 8, Lau discloses a media device (Fig. 2) for synchronizing playback of audio and video associated with a content (Fig. 4, 7), comprising:
a buffer (Fig. 2, 217); and
at least one process (Fig. 2, 213) configured to perform operations comprising:
determining that video of a first quality is being received at a media device configured to synchronize the video of the first quality with corresponding audio (paragraph 42-45), wherein the audio is transmit to and output by one or more wireless speakers wirelessly coupled to the media device (paragraph 35, 98);

While Lau discloses in response to determining that a buffer of the media device is not large enough to buffer the video of the first quality, modifying the audio content to synchronize the video of the second quality with the output of the audio by the one or more wireless speakers (compressed audio to reduce delay and buffering times; paragraph 42-43, 53), they fail to specifically disclose identifying a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, requesting the video at the identified second quality and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio.
In an analogous art, Urzaiz discloses a system for streaming media content (Fig. 3; paragraph 70) which will determine that a buffer of the media device is not large enough to buffer the video of the first quality (video buffer overflow due to delays in the rate the video buffer is emptied; paragraph 43, 45, 99-103), identify a second quality of the video that the buffer can hold long enough to prevent buffer overflows (paragraph 43, 45, 99-103), wherein the second quality of the video is lower than the first quality of the video (poorer quality video requiring a lower data rate and less buffering; paragraph 103), requesting the video at the identified second quality (feedback indicating rate the buffer can handle; paragraph 100-104) and outputting, by the media device, the video at the second quality and the corresponding audio (paragraph 83, 110, 138) so as to optimize transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver (paragraph 23, 35, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau’s system to included identifying a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, requesting the video at the identified second quality and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio, as taught in combination with Urzaiz, for the typical benefit of optimizing transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver.

As to claim 15, Lau discloses a tangible computer-readable device (215, Fig. 2) having instructions stored (paragraph 36, 42) thereon that, when executed by at least one computing device (Fig. 2), cause the at least one computing device to perform operations to synchronize playback of audio and video associated with a content, the operations comprising:

determining that a buffer of the media device is not large enough to buffer the video of the first quality long enough to synchronize an output of the video of the first quality with the output of the audio by the one or more wireless speakers (system calculates delay times required for synchronized deterministic playback and if the video buffer is sufficient; paragraph 42-43, 65-68).
While Lau discloses in response to determining that a buffer of the media device is not large enough to buffer the video of the first quality, modifying the audio content to synchronize the video of the second quality with the output of the audio by the one or more wireless speakers (compressed audio to reduce delay and buffering times; paragraph 42-43, 53), they fail to specifically disclose identifying a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, requesting the video at the identified second quality and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio.
In an analogous art, Urzaiz discloses a system for streaming media content (Fig. 3; paragraph 70) which will determine that a buffer of the media device is not large enough to buffer the video of the first quality (video buffer overflow due to delays in the rate the video buffer is emptied; paragraph 43, 45, 99-103), identify a second quality of the video that the buffer can hold long enough to prevent buffer overflows (paragraph 43, 45, 99-103), wherein the second quality of the video is lower than the first quality of the video (poorer quality video requiring a lower data rate and less buffering; paragraph 103), requesting the video at the identified second quality (feedback indicating rate the buffer can handle; paragraph 100-104) and outputting, by the media device, the video at the second quality and the corresponding audio (paragraph 83, 110, 138) so as to optimize transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver (paragraph 23, 35, 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lau’s system to included identifying a second quality of the video that the buffer can hold long enough to synchronize the video of the second quality with the output of the audio, wherein the second quality of the video is lower than the first quality of the video, requesting the video at the identified second quality and outputting, by the media device, the video at the second quality and the corresponding audio to the one or more wireless speakers, wherein the video of the second quality and the corresponding audio are more synchronized than the video at the first quality and the corresponding audio, as taught in combination with Urzaiz, for the typical benefit of optimizing transmission and prevent the loss of data by matching transmission rates to the decoding and buffering rate of the receiver.



As to claim 3, 10, 17, Lau and Urzaiz disclose wherein the video of the first quality is high definition video (see Urzaiz at paragraph 103).

As to claim 4, 11, 18, Lau and Urzaiz disclose wherein the determining that a buffer of the media device is not large enough comprises: determining a first latency of a network used to transmit the audio to one or more wireless speakers (see Lau at Fig. 7, paragraph 42-43, 65-68), wherein the determined second quality is based on the first latency (sufficient buffering based upon the network delay to prevent overflow; see Lau at paragraph 42-43, 65-68 and Urzaiz at paragraph 43, 45, 99-103).

As to claim 5, 12, 19, Lau and Urzaiz disclose automatically determining a second latency of a network used to transmit the audio to one or more wireless speakers; identifying a new quality of the video based on the second latency (monitoring conditions for changes and repeating the process; see Lau at paragraph 48 and Urzaiz at paragraph 27, 103);
requesting the video at the new quality (see Urzaiz at paragraph 27, 103); and
automatically switching the outputting from the video at the second quality to the video at the new quality (see Lau at paragraph 48 and Urzaiz at paragraph 27, 103).



As to claim 7, 14, Lau and Urzaiz disclose wherein the first quality corresponds to a first encoding of the video, and the second quality corresponds to a second, lower encoding of the video (see Urzaiz at paragraph 103).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 17 of U.S. Patent No. 10,805,658 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims fully disclose and encompass all of claimed limitations within the instant application.
Claim 1 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.

Claim 3 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 4 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 5 of the instant application corresponds to claim 17 of U.S. Patent No. 10,805,658 B2.
Claim 6 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claim 7 of the instant application corresponds to claim 14 of U.S. Patent No. 10,805,658 B2.
Claims 8-20 are similarly rejected under claims 14 and 17 of U.S. Patent No. 10,805,658 B2, as applied above to claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Sheleheda whose telephone number is (571)272-7357. The examiner can normally be reached M-F 8 am-5 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James R Sheleheda/          Primary Examiner, Art Unit 2424